Case 3:20-cv-00088-HEH-RCY Document 7 Filed 04/29/20 Page 1 of 2 PageID# 20



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

DAVID WASHINGTON,

        Plaintiff,

v.                                                                         Civil Action No. 3:20CV88

Dr. BROOKS,

        Defendant.


                                    MEMORANDUM ORDER
                                (Assessing Initial Partial Filing Fee)

        Plaintiff has complied with the prior Memorandum Order. Accordingly, it is ORDERED

that:

        1.      Within eleven (11) days of the date of entry hereof, Plaintiff must submit an initial

partial filing fee of $11.52 or state under penalty of perjury that he does not have sufficient assets

to pay such a fee. See 28 U.S.C. § 1915(b)(1).

        2.      Plaintiff remains liable for the entire filing fee of $350.00. After Plaintiff pays the

initial partial filing fee or it is waived, the Court will contact Plaintiff’s place of incarceration. The

institution will then forward to the Court twenty percent (20%) of all deposits into Plaintiff’s

account until the full $350.00 filing fee is paid.

        3.      If Plaintiff is unable or unwilling to comply with any of the above procedures, he

may move to voluntarily dismiss the action. If Plaintiff so moves, he will be relieved of the filing

fee for the present action. If Plaintiff persists in prosecuting the action or fails to
Case 3:20-cv-00088-HEH-RCY Document 7 Filed 04/29/20 Page 2 of 2 PageID# 21



voluntarily dismiss the action within eleven (11) days of the date of entry hereof, he will be

responsible for paying the entire filing fee.

       The Clerk is DIRECTED to send a copy of this Memorandum Order to Plaintiff.

       It is so ORDERED.



Date: April 29, 2020
Richmond, Virginia




                                                2
